DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
2.	Applicant’s election  without traverse of election of Group A corresponding to claims 1-11 and 14  for prosecution on merits filed on 07/27/2022  is acknowledged.

3.	Claim 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Invention, there being no allowable generic or linking claim. Election was made  without traverse in the reply filed on 07/27/2022.
Therefore, Claims  1-11 and 14  are pending and have been considered below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-11 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Nishida ( USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap) in view of “How To Find Free EV Charging Stations on a Trip—Plugshare App, Feb3, 2019, https://www.youtube.com/watch?v=GlsF91A0f0I ( Herein after Plugshare App).

As Per Claim1,  Nishida teaches, an information instrument that provides information on a plurality of chargers that charge a power storage device mounted on a vehicle, the information instrument comprising: ([0030], also see [0023-0029])
a display;  and 5a controller that controls the display to show a map and to show a plurality of icons corresponding to the plurality of chargers at corresponding positions of the plurality of chargers on the map, ([0030-0031], [0034-0036]) [0034], [0050-0052], Figs. 6,8).
However, Nishida does not explicitly teach, wherein the controller controls the display to show the plurality of icons to allow identification of (i) a charging type to which each of the plurality of chargers is adapted  10and (ii) magnitude of electric power that can be output under the charging type.  
In a related field of Art, ChargeMap teaches, a method of identifying charging options for an electric vehicle,  wherein the controller controls the display to show the plurality of icons to allow identification of   (ii) magnitude of electric power that can be output under the charging type.   (ChargeMap,  Type 3c- 7 KW, Type 2- 7 KW, See at least 0:07 Seconds to 0:016 Seconds, 0:43 seconds to 1:05 mins).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the   teachings ( the software) of ChargeMap  into the smart phone of   Nishida  in order to  identify charging station with magnitude of electric power that can be output under charging type. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).
However, Nishida in view of ChargeMap does not explicitly teach, wherein the controller controls the display to show the plurality of icons to allow identification of (i) a charging type to which each of the plurality of chargers is adapted.
In  a related field of Art , Plugshare App teaches, finding EV charging stations on a trip,   wherein the controller controls the display to show the plurality of icons to allow identification of (i) a charging type to which each of the plurality of chargers is adapted 
( Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings (the software) of Plugshare into the smart phone of   Nishida  in order to  identifying  charging type to which each of the plurality of chargers is adapted. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).

As per Claim 2, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to show, for each charging type, the plurality of icons to emphasize an icon corresponding to a charger higher in electric power that can be output under the charging type among the plurality of chargers, ( ( Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes), as compared 5with a charger lower in electric power that can be output under the charging type. ( Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes).  

As per Claim 3, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller emphasizes the corresponding icon of the charger higher in electric power that can be output under the charging type. (Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes).  

As per Claim 4, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App does not explicitly teach,  wherein the controller emphasizes the corresponding icon by adjusting a size of each of the plurality of icons.   
However,  the controller (of ChargeMap or Plugshare App)  emphasizing the corresponding icon by adjusting a size of each of the plurality of icons, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 5, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App does not explicitly teach, wherein the controller emphasizes the corresponding icon by adjusting at least one of a - 25 -TSN201812451 :9180891 color and a density of each of the plurality of icons.  
However,  the controller (of ChargeMap or Plugshare App) emphasizing the corresponding icon by adjusting at least one of a - 25 -TSN201812451 :9180891 color and a density of each of the plurality of icons, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 6, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App does not explicitly teach, wherein the controller emphasizes the corresponding icon by showing a badge as being superimposed on or being in proximity to each of the plurality of icons.  
However,  the controller (of ChargeMap or Plugshare App) emphasizing the corresponding icon by showing a badge as being superimposed on or being in proximity to each of the plurality of icons, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 7, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to show on the map, ranking of recommendation to a user of the vehicle, of each of the plurality of chargers, and the ranking of recommendation is determined based on a distance between a 5position of each of the plurality of chargers and the vehicle, and a charging fee of each of the plurality of chargers.  ( Plugshare App,  See at least 0:27 seconds to 3:19 minutes).  

As per Claim 8, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls a manner of representation of the plurality of icons so as not to emphasize an icon corresponding to a charger of which operating time remaining until operation end time is shorter than a prescribed time period among the plurality of 5chargers, as compared with a charger of which remaining operating time is longer than the prescribed time period (Plugshare App, See at least 0:27 seconds to 3:19 minutes).  
 
As per Claim 9, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls a manner of representation of the plurality of icons so as not to emphasize an icon corresponding to a charger of which degree of congestion is higher than a prescribed value among the plurality of chargers, as compared with a 5charger of which degree of congestion is lower than the prescribed value (Plugshare App, See at least 0:27 seconds to 3:19 minutes).  

As per Claim 10, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to selectively show an icon corresponding to a charger installed within a determined area including a destination or a registered point - 26 -TSN201812451 :9180891 of the vehicle (Plugshare App, See at least 0:27 seconds to 3:19 minutes).  

As per Claim 11, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to show, when any icon is selected from among the plurality of icons, detailed information on a charger corresponding to the selected icon.   (Plugshare App, See at least 0:27 seconds to 3:19 minutes).  

As Per Claim 14, Nishida teaches,  an information providing method of providing information on a plurality of chargers that charge a power storage device mounted on a vehicle  ([0030-0031], [0034-0036]) [0034], [0050-0052], Figs. 6,8).
However, Nishida does not teach, the information providing method comprising: obtaining a position of each of the plurality of chargers and electric power that 5can be output from each of the plurality of chargers;   and showing on a map, a plurality  of icons corresponding to positions of the plurality of chargers, the showing a plurality of icons including showing the plurality of icons to allow identification of (i) a charging type to which each of the plurality of chargers is 10adapted and (ii) magnitude of electric power that can be output under the charging type. 
In a related field of Art, ChargeMap teaches, a method of identifying charging options for an electric vehicle, the information providing method comprising: obtaining a position of each of the plurality of chargers and electric power that 5can be output from each of the plurality of chargers; (ChargeMap , See at least 0:07 seconds to 0:16 seconds  and  0:43 seconds to 1:05 mins); and showing on a map, a plurality  of icons corresponding to positions of the plurality of chargers, the showing a plurality of icons including showing the plurality of icons (ChargeMap , See at least 0:07 seconds to 0:16 seconds  and  0:43 seconds to 1:05 mins); to allow identification of (i) a charging type to which each of the plurality of chargers is 10adapted   (ChargeMap , See at least 0:07 seconds to 0:16 seconds  and  0:43 seconds to 1:05 mins).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the   teachings ( the software) of ChargeMap  into the smart phone of   Nishida  in order to  identify charging station with magnitude of electric power that can be output under charging type. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).
However, Nishida in view of ChargeMap does not explicitly teach,  allowing identification of (ii) magnitude of electric power that can be output under the charging type. 
In  a related field of Art , Plugshare App teaches, finding EV charging stations on a trip,   wherein allowing identification of (ii) magnitude of electric power that can be output under the charging type(Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap    and Plugshare App before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings ( the software) of Plugshare into the smart phone of   Nishida  in order to  identifying  charging type to which each of the plurality of chargers is adapted. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663